Citation Nr: 1400518	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-09 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a circumcision.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran had active military service from September 1972 to November 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There is no competent and credible evidence showing the Veteran has any residuals of his circumcision, so no present disability attributable to his military service.


CONCLUSION OF LAW

The criteria are not met for service connection for residuals of the circumcision.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, when, for whatever reason, this did not occur or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice since its intended purpose is preserved in that the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim.  Those five elements are:  1) Veteran status, 2) existence of a disability, 3) a correlation between the disability and service, but also the "downstream" 4) disability rating, and 5) effective date in the eventuality service connection is granted.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 that fully addressed all elements of his claim and was sent prior to the initial RO decision on his claim, so in the preferred sequence.  The letter informed him of the evidence required to substantiate the claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  He thus has received all required notice.

As concerning the duty to assist him in developing his claim, this duty includes assisting him in the procurement of relevant records, both of his evaluation and treatment during and since service, and providing an examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or a service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor, in particular, the Court has clarified that this element establishes a low threshold and requires only that the evidence "indicates" there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Here, though, no VA examination was provided.  No VA examination is necessary, however, because there is no competent and credible evidence of current disability.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  VA is not obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.


The Veteran is competent even as a layman to proclaim having experienced relevant symptoms ever since his service, even if not also competent to say they necessarily are the result of his military service and the claimed disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But, generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone.  See Duenas, 18 Vet. App. at 519.

The Board therefore finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service treatment records (STRs), VA clinical records, and private medical records.  The record also contains the Veteran's written statements.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Veteran alleges that he had his penis circumcised in service and consequently has residuals that include urinary problems and erectile dysfunction (ED).

His STRs are mostly missing.  The file contains only the June 1972 military enlistment examination report, which notes nothing about a circumcision or residuals thereof or, indeed, the foreskin in general.  Where, as here, service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

There is, however, no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records had been lost or destroyed while in Government control that would have required VA to disprove the claimant's allegation of injury or disease in service because bad faith or negligent destruction of the documents had not been shown).  Moreover, the case law does not lower the legal standard for proving a claim for service connection in this circumstance; that is, there is no reverse presumption requiring the granting of the claim; instead, this merely increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claim.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Thus, missing records concerning a Veteran's military service, while indeed unfortunate, do not, alone, obviate the need to still have medical nexus evidence supporting the claim by suggesting a correlation between the condition claimed and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare at 367).

In his August 2007 claim for benefits, the Veteran indicated that he was circumcised during service in Puerto Rico.  However, in the section regarding the treatment provider, he indicated a facility in California.  During VA treatment in July 2009 he appears to have indicated that he was circumcised in 2004.  October 2009 VA treatment records indicate he reported a history of circumcision in 1976 or 1977.  In his March 2010 substantive appeal (on VA Form 9), he alleged that he had a circumcision during his service - sometime between 1973 and 1974 during his first deployment to Puerto Rico with NMCB-10.

Whether he had a circumcision during his service resultantly remains uncertain, as the foreskin is mentioned routinely in the record.  A November 2004 notation by MB, M.D. indicates the Veteran reported itching and burning around the foreskin.  Also, a December 2009 VA progress note reflects an uncircumcised penis.  On the other hand, in October 2009, a VA examiner noted a surgical history of a circumcision.

Because the STRs are largely missing and because the Board is obligated to view the evidence in the light most favorable to the Veteran, especially in this circumstance, the Board finds that his penis has been circumcised, although the Board is still uncertain whether it occurred during his service.  But, regardless, even if a circumcision did in fact occur in service, there is no basis upon which to grant service connection because he has not established the presence of any consequent disability.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


38 C.F.R. § 3.303(b), which allows for service connection based on a showing of continuity of symptomatology since service, is not being discussed.  It does not apply because the disability claimed is not one of the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  See generally, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing entitlement to service connection generally requires having:  (1) competent and credible evidence of current disability or, at the very least, showing the existence of disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or correlation between the disease or injury in service and the presently-claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran maintains that the residuals of his alleged circumcision in service consist of urinary problems and ED, as well as pain and discomfort.  But a review of the file does not reveal that a urinary problem or diagnosis has been attributed to a circumcision.  In December 2009 a VA examiner indicated the Veteran's urinary problems were insufficient to warrant further treatment.  Similarly, there is no competent and credible evidence reflecting that his ED is due to a circumcision.  Furthermore, his alleged pain and discomfort have not been attributed to a circumcision by competent and credible evidence.  He is competent to report subjective symptoms such as pain, discomfort, urinary problems, and ED.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, although a layman such as him is competent to provide an opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, namely, the origins of his alleged symptoms, falls outside the realm of common knowledge of a layman.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Board cannot rely on his representations regarding these symptoms being residuals of his circumcision.


The competent and credible evidence does not contain any conclusive information confirming the presence of circumcision residuals.  The only objective medical findings concerning the penis are contained in private treatment notes dated in November 2004.  In November 2004 the Veteran complained of excessive urination as well as burning and itching around the foreskin of his penis.  Dr. MB indicated in response that the Veteran had mild-to-moderate balanitis of the foreskin that was probably secondary to a monilia-type reaction.  The Veteran's symptoms, therefore, were attributed to a cause other than the alleged circumcision, again, even assuming it occurred during the Veteran's service.  There simply is no competent and credible evidence attributing any urinary problems, pain, and/or discomfort to a circumcision, much less to one that supposedly occurred during his service.  A determination of entitlement to service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, in short, the Board finds there is not the required showing of any residuals attributable to the circumcision.  There being no present disability, service connection must be denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

The claim of entitlement to service connection for residuals of a circumcision is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


